                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

VAN JENKINS,

            Plaintiff,                              Civil No. 4:19-cv-10738
v.                                                  Hon. Matthew F. Leitman

ACCESS SECUREPAK, CO., et al.,

          Defendants.
__________________________________________________________________/

 ORDER (1) GRANTING IN PART PLAINTIFF’S MOTION TO VACATE
  OR RECONSIDER (ECF No. 16) AND (2) GRANTING PLAINTIFF’S
         MOTION FOR EXTENSION OF TIME (ECF No. 19)

      Plaintiff Van Jenkins is an inmate at the Parnall Correctional Facility.

Jenkins alleges that he was deprived of his property without due process of law when

a package that was delivered to him was returned to the sender without first giving

Jenkins notice or an opportunity to be heard. (See Compl., ECF No. 2, PageID.24.)

On September 12, 2019, the Court dismissed Jenkins’s complaint without prejudice

and granted Jenkins leave to amend his complaint by November 12, 2019. (See Order

Dismissing Pl.’s Compl., ECF No. 14.)

      Jenkins has filed a motion to vacate or reconsider the Court’s order. (See Mot.

to Vacate or Reconsider, ECF No. 16.) Jenkins also filed a motion for a time

extension to amend his complaint. (See Mot. for Time Extension, ECF No. 19.) For

the reasons explained below, the Court hereby GRANTS IN PART Jenkins’s



                                         1
motion to vacate or reconsider the Court’s order to dismiss Jenkins’s complaint (ECF

No. 16), and the Court GRANTS Jenkins’s motion for a time extension (ECF No.

19).

                                         I

       Jenkins filed this action on January 29, 2019. (See Transfer Order, ECF No.

3, PageID.66.) Jenkins’s Complaint appears to name four Defendants: (1) Pam

Mueller, Manager for Access Securepak Company, (2) Access Securepak Company

(“Securepak”), (3) the Michigan Department of Corrections (“MDOC”), and (4)

Melody A.P. Wallace, Litigation Coordinator for the Michigan Department of

Corrections. (See Compl., ECF No. 2.)

       On March 21, 2019, the Court ordered Jenkins to show cause why the

Complaint should not be summarily dismissed. (Show Cause Order, ECF No. 6.)

The Show Cause Order identified two apparent flaws in Jenkins’s claim. First, the

Court noted that Jenkins failed to allege that Defendants Mueller and Securepak

were involved in the alleged deprivation of his constitutional rights. (Id. at

PageID.75.) Accordingly, the Court directed Jenkins to show cause why Mueller

and Securepak “should not be dismissed for [Jenkins’s] failure to allege that they

were actively engaged in unconstitutional conduct.” (Id.) Second, the Court noted

that Jenkins did not allege that the MDOC failed to provide Jenkins with an adequate

post-deprivation remedy.    The Court explained that such an allegation may be



                                         2
required by the Supreme Court’s decision in Parratt v. Taylor, 451 U.S. 527 (1981),

overruled in part by Daniels v. Williams, 474 U.S. 327 (1986), and by Sixth Circuit

decisions interpreting Parratt. (See id. at PageID.75–76.)    The Court therefore

ordered Jenkins to show cause why his Complaint should not be dismissed for failing

to satisfy the Parratt doctrine. (See id.)

      After the Court issued its Show Cause Order, Jenkins submitted several

unresponsive filings. (See ECF Nos. 9–13.) On September 12, 2019, the Court

dismissed Jenkins’s complaint without prejudice. (See Order Dismissing Pl.’s

Compl., ECF No. 14.)

      The Court identified three reasons why it was dismissing Jenkins’s complaint.

First, the Court concluded that the Eleventh Amendment barred Jenkins’s suit

against the MDOC. (See id. at PageID.217.) Second, Jenkins failed to respond to

the Show Cause Order by demonstrating or contending that Mueller and Securepak

“were actively engaged in unconstitutional conduct.” (Id.) Third, although not

mentioned in the Show Cause Order, the Court concluded that Jenkins failed to

sufficiently allege that Defendant “Wallace        participated in the allegedly

unconstitutional conduct – i.e., the return of the package to Securepak without due

process.” (Id. at PageID.217–18.)

      Although the Court dismissed Jenkins’s complaint, it also granted Jenkins

leave to file an amended complaint. The Court emphasized that Jenkins should



                                             3
amend his complaint to specifically identify who was directly involved in the

incident and how the individuals violated his rights:

             In the Amended Complaint, Jenkins should take care to
             name as defendants those individuals who were directly
             involved in the alleged return of his package to Securepak
             and/or who were directly involved in any other alleged
             violation of his constitutional rights. Moreover, Jenkins
             should allege specific facts in his Amended Complaint
             showing how each person he chooses to name as a
             defendant was personally involved in the return of his
             package and/or otherwise violated his constitutional
             rights.

(Id. at PageID.218–19; emphasis in original.)

      The Court also addressed Jenkins’s frustration, which he had expressed in his

prior filings, that he could not obtain evidence or documents supporting his claims

while in prison. The Court noted that, at this stage in his case, Jenkins did not need

such records to state a plausible claim for relief:

                     Jenkins claims that “Defendants have refused to
             disclose[] relevant records involving the [Securepak] store
             items order.” (First Mot. for Relief from Summ. J., ECF
             No. 10, PageID.150.) But Jenkins need not present such
             records to the Court at this stage. Rather, Jenkins’
             Amended Complaint need only allege sufficient factual
             matter that, if accepted as true, states a plausible claim to
             relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
             The Court again wishes to emphasize to Jenkins that his
             task at this stage is to present specific factual allegations –
             based upon his personal knowledge and/or upon
             information and belief – showing how each defendant
             violated his constitutional rights. Jenkins does not need
             to present evidence or documents supporting his claims at

                                           4
             this point. Moreover, Jenkins has no right to discovery of
             documents or records at this stage.

(Id. at PageID.219 n.2; emphasis in original.)

      Jenkins has not filed an amended complaint. Instead, Jenkins filed a motion

to vacate or reconsider the Court’s Order dismissing his Complaint. (See Mot. to

Vacate or Reconsider, ECF No. 16.) Among other things, Jenkins argues that he

needs further discovery from Defendants before he can state a claim. (See id. at

PageID.232–34.)    On September 5, 2019, for example, Jenkins sent a subpoena to

Defendant Mueller to produce the “full names of all Employees & MDOC staff &

officers that participated in Securepak store order process and the Friends & Family

package program.” (See Mueller Subpoena, ECF No. 16, PageID.295.)           Mueller

does not appear to have responded to the subpoena.          Jenkins contends that

Defendants, by not responding to these subpoenas, are “obstruct[ing] this civil

action.” (Id. at PageID.222.) And Jenkins argues that the Court should vacate or

reconsider its Order in light of this “obstruction.” (See id.)    Jenkins has also

requested a time extension to prepare and amend his complaint. (See Mot. for Time

Extension, ECF No. 19.)

                                         III

      After considering Jenkins’s arguments, the Court will reconsider in part its

Order dismissing Jenkins’s complaint. As described below, the Court has decided

to allow Jenkins to file a John Doe complaint against the parties (1) who Jenkins

                                         5
believes violated his constitutional rights and (2) whose names Jenkins does not yet

know.

        The Court acknowledges that John Doe complaints are disfavored. See Yates

v. Young, 772 F.2d 909 (Table), 1985 WL 13614, at *1 (6th Cir. Aug. 28, 1985).

But a prisoner may bring a John Doe complaint if “the identity of the alleged

defendant is not known at the time the complaint is filed and plaintiff c[an] identify

defendant through discovery.” Id. As the Seventh Circuit explained, a prisoner’s

“opportunities for conducting a precomplaint inquiry are . . . virtually nil.” Billman

v. Indiana Dep’t of Corr., 56 F.3d 785, 789 (7th Cir. 1995). “If a prisoner makes

allegations that if true indicate a significant likelihood that someone employed by

the prison [has violated Jenkins’s rights], and if the circumstances are such as to

make it infeasible for [Jenkins] to identify that someone before filing his complaint,

his suit should not be dismissed as frivolous.” Id. Jenkins, as a prisoner, “may not

be in a position to identify the proper defendants,” but “it is the duty of the district

court to assist him, within reason, to make the necessary investigation.” Id. at 789–

90; see also Staples v. United States, No. 16-cv-12367, 2016 WL 3611883 (E.D.

Mich. July 6, 2016) (“[T]he Court will grant plaintiff 120 days form the date of this

order to obtain and provide to this Court the name of the ‘John Doe’ defendant who

he claims participated in the deprivation of his constitutional rights.”).

        Therefore, the Court grants Jenkins leave to:



                                           6
    1. File an amended complaint by not later than January 17, 2020.              The

      amended complaint should name the Defendants as “John Does” instead of

      the individual Defendants named in the original complaint. 1

    2. Conduct limited discovery until April 17, 2020. During this discovery

      period, Jenkins shall attempt to discern the identities of all the individuals

      involved and the specific role they played in depriving him of his property

      without due process of law.

    3. File a second amended complaint by not later than May 18, 2020. This

      second amended complaint must (1) identify the individuals who Jenkins

      believes violated his constitutional rights and (2) specify how they did so.

      The Court emphasizes that Jenkins’s second amended complaint must “name

as defendants those individuals who were directly involved in the alleged return of

his package to Securepak and/or who were directly involved in any other alleged

violation of his constitutional rights.” (Order Dismissing Pl.’s Compl., ECF No. 14,

PageID.218.) And he must allege “specific facts . . . showing how each person he

chooses to name as a defendant was personally involved in the return of his package

and/or otherwise violated his constitutional rights.” (Id. at PageID.218–19.)


1
  The Court is not persuaded to vacate its order dismissing Jenkins’s suit against the
MDOC, Securepak, or any of the individual defendants named in Jenkins’s original
complaint. Thus, for the reasons explained in the Court’s initial order, Jenkins’s
complaint against the original Defendants remains dismissed. (See Order Dismissing
Pl.’s Compl., ECF No. 14, PageID.217.)

                                          7
                                       IV

      Accordingly, for all the reasons explained above, the Court GRANTS IN

PART Jenkins’s motion to vacate or reconsider the Court’s order dismissing

Jenkins’s complaint (ECF No. 14), and the Court GRANTS Jenkins’s motion for a

time extension to amend his complaint (ECF No. 19). Jenkins shall:

    • File an amended complaint by not later than January 17, 2020.

    • Conduct limited discovery until April 17, 2020.

    • File a second amended complaint by not later than May 18, 2020.

      IT IS SO ORDERED.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: December 20, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 20, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       8
